                   Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT
                               THE WESTERN DISTRICT OF WASHINGTON
 8

 9   DAWN LUI, an individual,                            Case No.:

10                    Plaintiff,

     vs.                                                 COMPLAINT FOR DAMAGES
11
     LOUIS DEJOY, Postmaster General of the              JURY DEMAND
12
     United States Postal Service,
13
                      Defendant.
14

15                    COMES NOW Plaintiff, Dawn Lui (“Plaintiff”), by and through her attorney, and

16   alleges as follows:

17                                        I.         INTRODUCTION

18   1.1 Plaintiff alleges complaints against Defendant, Louis DeJoy (“Defendant”), in his official

19         capacity as Postmaster General of the United States Postal Service, for discrimination, hostile

20         work environment, and retaliation pursuant to Title VII of the Civil Rights Act of 1964.

21                                             II.     PARTIES

22
           COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                             1111 Third Ave, Suite 1850
                                                                                   Seattle, WA 98115
24                                                                               Office: (206) 774-8874

25

26
                 Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 2 of 10




 1   2.1 Plaintiff is an individual residing in Lacey, WA who was employed by USPS in Shelton,

 2      Washington.

 3   2.2 At the time of her downgrade, Plaintiff was the Postmaster of the Shelton, WA post office.

 4   2.3 Defendant Louis DeJoy is the Postmaster General of USPS.

 5   2.4 Defendant’s jurisdiction is in Western Washington and the Defendant has availed itself of the

 6      benefits and protections of the laws of the State of Washington.

 7                                III.   JURISDICTION AND VENUE

 8   3.1 Jurisdiction and venue are proper as all alleged acts took place in the Western District of

 9      Washington.

10                                             IV.    FACTS

11      A. Plaintiff’s Employment with USPS.

12   4.1 Plaintiff is a 54-year-old female of Chinese national origin.

13   4.2 Plaintiff began her employment with USPS on October 3, 1992 as a Casual at the Olympia

14      Post Office in Olympia, Washington. On September 6, 2014, Plaintiff became the Postmaster

15      of Shelton Post Office.

16   4.3 Charles Roberts (“Mr. Roberts”) was Plaintiff’s direct supervisor at the Shelton Post Office.

17   4.4 Robert Davies (“Mr. Davies”) was a Supervisor at the Shelton Post Office who was

18      Plaintiff’s subordinate. Mr. Davies is a white male who is approximately 46 years old.

19      B. Defendant Begins to Accuse Plaintiff of USPS Policy Violations.

20   4.5 On or around August 5, 2017, Plaintiff scheduled newly hired Rural Carrier, Robert Monroe

21      (“Mr. Monroe”), for four days of training with Jody Rogers (“Ms. Rogers”). However, Ms.

22      Rogers failed to train Mr. Monroe on the scheduled days and Mr. Monroe worked a route by
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                           1111 Third Ave, Suite 1850
                                                                                 Seattle, WA 98115
24                                                                             Office: (206) 774-8874

25

26
                 Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 3 of 10




 1      himself prior to completion of his training. Ms. Rogers then filed a grievance regarding Mr.

 2      Monroe working a route without completing his required training.

 3   4.6 On November 15, 2017, Union State Representative Assistant, Renee Pitts (“Ms. Pitts”),

 4       filed a grievance accusing Plaintiff of violating national training guidelines because a city

 5       carrier was training a rural carrier. However, the District Manager, Darrell Stoke (“Mr.

 6       Stoke”), stated that a city carrier could train a rural carrier.

 7      C. Employees Mutually Agree to Work Rotating Relief Days.

 8   4.7 Around late 2014 and early 2015, Sherri Flansburgh approached Plaintiff and verbally

 9      informed her about a collective agreement between carriers to work a rotating shift on

10      Saturdays. Plaintiff approved the carriers’ collective agreement.

11   4.8 On February 26, 2018, Ms. Rogers filed a “class action” grievance based on a verbal inquiry

12      by one of the five carriers involved in the collective agreement, Dennis Curl (“Mr. Curl”).

13   4.9 On February 28, 2018, Plaintiff approached Mr. Curl to discuss the concerns. Mr. Curl

14      explained that he inquired through Ms. Rogers about his relief day pay and that he did not

15      want to file a grievance at the time.

16      D. Defendant Removes Plaintiff from Shelton Post Office.

17   4.10 On March 9, 2018, Carrier Jackie Laraby (“Ms. Laraby”) and two white employees made a

18      grievance alleging that Plaintiff threw her clipboard on the ground and kicked parcels.

19      Plaintiff denied the accusations. Ms. Laraby’s grievance was denied by Dean Jack. However,

20      Ms. Pitts instructed Ms. Rogers, not to settle the grievance.

21   4.11 On March 14, 2018, Plaintiff was removed from her office based on the allegations made

22      against her until around April 4, 2018. Mr. Roberts informed Plaintiff that he was sending her
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                           1111 Third Ave, Suite 1850
                                                                                 Seattle, WA 98115
24                                                                             Office: (206) 774-8874

25

26
                 Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 4 of 10




 1      to Olympia Hub Station because USPS Postmasters were going to investigate the statements

 2      made against her.

 3   4.12 Later that same day, Plaintiff requested to speak with District Manager Darrell Stoke

 4      regarding her removal to Olympia, but he declined to meet with her.

 5      E. Defendant Removes Plaintiff a Second Time.

 6   4.13 On April 24, 2018, Mr. Roberts told Plaintiff that District Manager Darrell Stoke and Alexis

 7      Delgado decided to remove her to the Bremerton Post Office during an Initial Management

 8      Inquiry Process (IMIP). Plaintiff remained in Bremerton and at home during the IMIP until

 9      July 20, 2018.

10      F. Defendant Removes Plaintiff a Third Time and Continues to Create a Hostile Work

11          Environment.

12   4.14 On October 1, 2018, a verbal altercation between a Shelton Post Office employee and her

13      husband occurred on the street. The employee’s husband stated to Plaintiff that another

14      Shelton Post Office male employee sexually harassed his wife. Plaintiff discussed the

15      harassment allegation with the employee’s husband.

16   4.15 On January 9, 2019, Plaintiff met with Ms. Pitts to discuss a harassment and workplace

17      environment grievance that was filed in August 2018. In violation of USPS policy, the

18      grievance was not signed by Plaintiff, but HR made it a live grievance and used it in

19      Plaintiff’s later proposed downgrade.

20   4.16 On April 8, 2019, Mr. Roberts instructed Plaintiff to report to Olympia for an investigative

21      interview. That same day, Mr. Roberts sent Plaintiff to work at the Eatonville Post Office for

22      a “Developmental Detail” where Plaintiff believed she was going to receive training.
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                           1111 Third Ave, Suite 1850
                                                                                 Seattle, WA 98115
24                                                                             Office: (206) 774-8874

25

26
                 Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 5 of 10




 1      However, Plaintiff was not given an instructor and did not receive the training she expected

 2      from a Developmental Detail. Plaintiff remained in the Eatonville Post Office until July 8,

 3      2019.

 4   4.17 From March 2018 through November 2019, Plaintiff became aware of rumors affecting her

 5      professional reputation through statements and inquiries of fellow USPS employees.

 6      G. Defendant Downgrades Plaintiff.

 7   4.18 On October 22, 2019, while Plaintiff was out of the country, Defendant issued Plaintiff a

 8      Notice of Proposed Downgrade. The Notice of Proposed Downgrade was based on the

 9      following three incidents: (1) Mr. Curl’s relief day grievance; (2) Accusations of Plaintiff

10      “throwing” and “kicking” items; and (3) Inviting an employee’s husband into her office on

11      the day of the verbal altercation.

12   4.19 Mr. Roberts did not agree with Plaintiff’s downgrade and refused to sign. In violation of

13      USPS policies, Postmaster William Clark (“Mr. Clark”) signed off on Plaintiff’s downgrade

14      as a substitute supervisor.

15   4.20 On February 11, 2020, Plaintiff received a letter downgrading her from an EAS-21

16      Postmaster to an EAS-18 Postmaster effective February 29, 2020.

17   4.21 In March 2020, when Plaintiff filed an appeal with the MSPB, she became aware that she

18      had not received all the materials related to her downgrade at the time.

19   4.22 On November 14, 2019, during a phone call with Plaintiff, Mr. Roberts stated, “I shouldn’t

20      say this” then stated that the Shelton Post Office did not want a “smart Asian” as Postmaster.

21      Mr. Roberts said Shelton “needed a male Postmaster to clean up the office”.

22
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                               Nolan Lim Law Firm, PS
23                                                                          1111 Third Ave, Suite 1850
                                                                                Seattle, WA 98115
24                                                                            Office: (206) 774-8874

25

26
                  Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 6 of 10




 1   4.23 After Plaintiff’s downgrade, Mr. Davies became the new Officer in Charge of the Shelton

 2      Post Office. Mr. Davies was considered in charge of the Shelton office until a new

 3      Postmaster for Shelton was hired.

 4                             V.      ADMINISTRATIVE PROCEDURES

 5   5.1 On February 18, 2020, Plaintiff filed formal complaint number 4E-980-0014-20, EEOC Case

 6      No. 550-2020-00468X, with USPS EEO alleging discrimination, hostile work environment,

 7      and retaliation.

 8   5.2 On or about March 9, 2020, filed an appeal with the Merit Systems Protection Board of a

 9      USPS decision to Downgrade Plaintiff’s position as Postmaster EAS-18 at the Roy Office in

10      Washington effective, February 29, 2020.

11   5.3 On or about November 13, 2020, Plaintiff received a decision from the Merit Systems

12      Protection Board (MSPB) regarding her appeal. The MSPB decision became “final” on

13      December 17, 2020.

14                                     VI.     CAUSES OF ACTION

15                                     FIRST CAUSE OF ACTION

16            (Discrimination Based on Race, National Origin, and Age under Title VII)

17   6.1 Plaintiff incorporates and realleges paragraphs 1-5.2 as if fully set forth herein.

18   6.2 To establish a prima facie case of disparate treatment, Plaintiff must show that (1) he or she

19      is a member of a protected class, (2) he or she qualified for the position, (3) he or she was

20      subjected to adverse treatment, and (4) similarly situated individuals outside the protected

21      class were treated more favorably.

22   6.3 Plaintiff is a 54 year-old female of Chinese national origin.
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                                  Nolan Lim Law Firm, PS
23                                                                             1111 Third Ave, Suite 1850
                                                                                   Seattle, WA 98115
24                                                                               Office: (206) 774-8874

25

26
                    Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 7 of 10




 1   6.4 Plaintiff was qualified for the position of Postmaster. Out of her total of 28 years employed

 2      with USPS, Plaintiff has worked as a Postmaster for 16 years.

 3   6.5 USPS disciplined Plaintiff based on allegations made by white employees against Plaintiff

 4      despite her conflicting accounts of the incidents.

 5   6.6 Defendant made their discriminatory motive clear when Mr. Roberts informed Plaintiff that

 6      Shelton did not want a “smart Asian” as Postmaster and that Shelton needed a male

 7      Postmaster to clean up the office.

 8   6.7 Defendant also decided to not discipline or investigate a male employee, Glen Davies, who

 9      Plaintiff reported as potentially sexually harassing a female employee at USPS Roy Office.

10   6.8 Upon Plaintiff’s downgrade and removal to another Post Office, Plaintiff was replaced with a

11      younger white male.

12   6.9 Defendant’s USPS staff continues to harass Plaintiff to this day by having potluck lunches

13      celebrating the departure of Plaintiff from the office.

14                                     SECOND CAUSE OF ACTION

15                              (Hostile Work Environment under Title VII)

16   6.10     Plaintiff incorporates and realleges paragraphs 1-6.7. as if fully set forth herein.

17   6.11 In order to establish a prima facie case for a hostile work environment, Plaintiff must show

18          that (1) he or she was subjected to verbal or physical conduct based on race or sex, (2) the

19          conduct was unwelcome, and (3) the conduct was sufficiently severe or pervasive to alter

20          the conditions of the plaintiff’s employment and create an abusive work environment.

21

22
            COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                              1111 Third Ave, Suite 1850
                                                                                    Seattle, WA 98115
24                                                                                Office: (206) 774-8874

25

26
                    Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 8 of 10




 1   6.12 Since early 2018, Defendant’s younger, male, non-Asian staff have made numerous

 2          accusations of misconduct against Plaintiff supported by little to no evidence and ignored

 3          conflicting evidence regarding Plaintiff’s actions.

 4   6.13 Defendant removed Plaintiff from her office multiple times within the span of one year

 5          based on the animus younger, male, non-Asian employees had towards Plaintiff.

 6   6.14 Plaintiff faced embarrassing remarks and rumors that affected her professional reputation

 7          because of Defendant’s actions.

 8   6.15 Plaintiff did not welcome any of Defendant’s conduct.

 9   6.16 Defendant made their discriminatory motive clear when Mr. Roberts informed Plaintiff that

10          Shelton did not want a “smart Asian” as Postmaster and that Shelton needed a male

11          Postmaster to clean up the office.

12   6.17 Defendant replaced Plaintiff with a white male.

13                                         THIRD CAUSE OF ACTION

14                    (Retaliation for Participating in Protected Activity under Title VII)

15   6.18     Plaintiff incorporates and realleges paragraphs 1-6.12.

16   6.19     In order to establish a prima facie case of retaliation, Plaintiff must show that (1) he or

17      she engaged in a protected activity, (2) his or her employer engaged in an adverse

18      employment action, and (3) his or her employer had knowledge of the protected activity.

19   6.20     Plaintiff became involved in claims of workplace harassment in October of 2018 when it

20      became known to her that a Male employee was potentially sexually harassing a female

21      employee in the Roy, WA office.

22
            COMPLAINT FOR DAMAGES JURY DEMAND - 1                                Nolan Lim Law Firm, PS
23                                                                              1111 Third Ave, Suite 1850
                                                                                    Seattle, WA 98115
24                                                                                Office: (206) 774-8874

25

26
                    Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 9 of 10




 1   6.21     Shortly after, Plaintiff was removed from Shelton and faced additional discipline because

 2      of her role in investigating sexual harassment.

 3   6.22     Defendant then proposed Plaintiff’s downgrade, and one of the reasons for the

 4      downgrade was Plaintiff’s attempts to investigate workplace harassment claims reported to

 5      her by a USPS employee and her husband.

 6                                                DAMAGES

 7   6.23 Defendant’s violations of the law, described above and incorporated, proximately caused

 8          Plaintiff’s damages, including but not limited to lost wages and benefits, and other

 9          economic losses, and emotional harm, including but not limited to the natural human

10          emotions of distress, loss of enjoyment of life, humiliation, pain and suffering, personal

11          indignity, embarrassment, fear, anxiety, and anguish, experienced and with reasonable

12          probability of experience in the future, and other general damages.

13                                     VII.    PRAYER FOR RELIEF

14            WHEREFORE: Plaintiff prays for relief as follows:

15   7.1 An order declaring Defendant discriminated against Plaintiff based on Age, Sex, Race, and

16      National Origin;

17   7.2 Damages for back pay, front pay, lost benefits, and all other economic losses proximately

18      caused by Defendant;

19   7.3 Damages for pain and suffering, mental anguish, emotional distress, and humiliation;

20   7.4 Prejudgment interest in an amount to be proved at trial;

21   7.5 Reasonable attorney’s fees and costs; and

22   7.6 Whatever further and additional relief the court shall deem just and equitable.
            COMPLAINT FOR DAMAGES JURY DEMAND - 1                               Nolan Lim Law Firm, PS
23                                                                             1111 Third Ave, Suite 1850
                                                                                   Seattle, WA 98115
24                                                                               Office: (206) 774-8874

25

26
                 Case 3:21-cv-05030 Document 1 Filed 01/11/21 Page 10 of 10




 1   7.7 An offset for the adverse tax consequences of the judgment.

 2   7.8 The right to Amend the complaint to the proof offered at trial

 3                  Dated this January 11, 2021.

 4

 5                                                        /s/Nolan Lim

 6                                                     Nolan Lim, WSBA #36830
                                                       Attorney for Plaintiff
 7                                                     1111 Third Avenue, Suite 1850
                                                       Seattle, WA 98101
 8                                                     Office: (206) 774-8874
                                                       nolanlim@nolanlimlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
         COMPLAINT FOR DAMAGES JURY DEMAND - 1                             Nolan Lim Law Firm, PS
23                                                                        1111 Third Ave, Suite 1850
                                                                              Seattle, WA 98115
24                                                                          Office: (206) 774-8874

25

26
